Case: 1:15-cv-01067 Document #: 703 Filed: 03/13/19 Page 1 of 2 PageID #:26003

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Oil−Dri Corporation of America
                                       Plaintiff,
v.                                                      Case No.: 1:15−cv−01067
                                                        Honorable Matthew F. Kennelly
Nestle Purina Petcare Company
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 13, 2019:


         MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's "motion for
miscellaneous relief stemming from the Court's summary judgment order" [672] partly
consists of untimely motions in limine that exceed the applicable page limitations, but the
Court declines defendant's motion to strike them [696] [698] because dealing with at least
some of them now will save trial time. The Court rules as follows: (1) The motion to
preclude all reference to defendant's wet−coat process or post−mixed agglomerated
granule sweeps far too broadly and is denied for that reason, without prejudice to
plaintiff's right to object to particular evidence or testimony. (2) The probative value of
the timing of plaintiff's assertion of its patent rights vis−a−vis defendant is significantly
outweighed by the danger for unfair prejudice that would arise admission of testimony or
argument about this, or argument regarding "delay" generally−−unless, of course,
plaintiff's opens the door to this at trial. Defendant expressly withdrew its laches defense.
It argues that the timing of plaintiff's sending of a cease−and−desist letter (or the
equivalent) bears on the issue of defendant's willfulness, but willfulness concerns the
defendant's state of mind, and the date (or delay) by plaintiff has only minimal probative
value on the point, and by contrast runs a significantly unfair risk that the jury would find
against plaintiff due to its delay despite the absence of a laches defense. (3) Plaintiff's
request to bifurcate the question of inequitable conduct is not truly a motion in limine, so
it is not untimely. The Court takes the question under advisement. (4) On the question of
defendant's affirmative defenses: (a) Defendant's description of what it calls an
"acquiescence" defense makes it clear that it is attempting to repackage, under a different
label, its withdrawn laches defense. In support of the proposition that "acquiescence" as
described in its brief is a viable affirmative defense, defendant cites only non−patent
cases, none of them from the Federal Circuit. Defendant has failed to support the viability
of this defense with applicable authority, and the Court has no intention of doing
defendant's work for it. The Court therefore strikes the "acquiescence" defense, without
prejudice to a prompt motion for reconsideration if defendant can cite controlling
authority applying this defense in a patent infringement case. (b) Defendant has dropped
its defense of unclean hands. It has not dropped its defense of inequitable conduct, and the
Court is not going to entertain at this late date a request to strike the defense. As indicated
above, the Court has taken under advisement plaintiff's request to bifurcate inequitable
conduct from the issues to be presented to the jury. (mk)
Case: 1:15-cv-01067 Document #: 703 Filed: 03/13/19 Page 2 of 2 PageID #:26004




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
